Citation Nr: 0714658	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  02-04 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for the 
post-surgical residuals of treatment for prostate cancer for 
the period of time prior to December 6, 2004.

2.  Entitlement to a disability rating in excess of 40 
percent for the post-surgical residuals of treatment for 
prostate cancer for the period of time from December 6, 2004 
to April 1, 2006.

3.  Entitlement to a disability rating in excess of 20 
percent for the post-surgical residuals of treatment for 
prostate cancer for effective from April 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran retired after 30 years of active military service 
which extended from August 1950 to October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision granted service 
connection for prostate cancer and assigned a noncompensable 
(0%) disability rating, effective in May 1999.  Subsequent RO 
rating decisions assigned a 40 percent disability rating for 
the period of time from December 6, 2004 to April 1, 2006, 
and a 20 percent disability rating effective from April 1, 
2006 to the present.  

The case was previously before the Board in August 2003, when 
it was remanded for additional development primarily related 
to another issue for which service connection was 
subsequently granted.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  Surgical removal of the prostate, prostatectomy, for 
treatment of prostate cancer was conducted in June 1998 at a 
private hospital; no recurrence of cancer is shown. 

2.  The veteran's claim for service connection for prostate 
cancer was received by VA in May 1999.

3.  Prior to prior to December 6, 2004, the veteran's 
service-connected post-surgical residuals of treatment for 
prostate cancer were not manifested by any urinary tract 
symptoms

4.  Effective December 6, 2004 the veteran's service-
connected post-surgical residuals of treatment for prostate 
cancer are manifested by urinary frequency of 15 to 20 times 
a day and the need to wear absorbent material which must be 
changed no more than 4 times a day.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
prostate cancer, status post-prostatectomy, for the period of 
time prior to December 6, 2004, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, and 
4.115b, Diagnostic Code 7528 (2006). 

2.  The criteria for a disability rating in excess of 40 
percent for prostate cancer, status post-prostatectomy, for 
the period of time prior from December 6, 2004 to April 1, 
2006, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.115a, and 4.115b, Diagnostic Code 7528 (2006). 

3.  The criteria for a 40 percent disability rating, and not 
in excess thereof, for prostate cancer, status post-
prostatectomy, for the period of time effective April 1, 2006, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 
C.F.R. Part 4, including §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.115a, and 4.115b, Diagnostic Code 7528 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
April 2004 satisfied the duty to notify provisions.  The 
veteran's service medical records, VA medical treatment 
records, and private medical records have been obtained and 
he has been accorded several VA Compensation and Pension 
examinations.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  The veteran has 
specifically indicated in recent correspondence that he has 
no additional evidence to submit.  Consequently, the Board 
finds that VA has met the duties to notify and assist as to 
the issue decided herein.  This appeal initially stems from 
an RO rating decision in July 2000 which, which is prior to 
the effective date of the current notice and duty to assist 
provisions.  Accordingly, the initial adjudication of the 
claim on appeal was prior to the letter which satisfied the 
current duty to notify and assist provisions.  However, the 
claim has been subsequently readjudicated in Rating Decisions 
dated March 2005 and January 2006.  Moreover, the July 2000 
Rating Decision on appeal granted service connection for 
prostate cancer.  The veteran disagreed with the disability 
rating assigned.  As the original claim for service 
connection for prostate cancer was granted, thus the claim 
has been substantiated and no additional notification is 
required.  Dunlap v. Nicholson, No 03-320 (U.S. Vet. App. 
March 22, 2007).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for the veteran's claim for an increased 
disability rating for his prostate cancer.  The evidence 
includes, but is not limited to:  service medical records; 
the veteran's contentions; private medical treatment records; 
VA medical treatment records; and VA examination reports.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show with respect to 
the claim for an increased disability rating for his service-
connected prostate cancer.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's appeal for an increased disability rating is 
from the initial rating that granted service connection for 
prostate cancer.  Thus, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
ratings may be higher or lower for segments of the time under 
review on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran was diagnosed with adenocarcinoma of the prostate 
(prostate cancer).  In June 1998, surgical removal of the 
prostate, prostatectomy, was conducted to treat the prostate 
cancer.  No recurrence of cancer has been indicated in any of 
the medical evidence of record.  The veteran filed his claim 
for service connection for prostate cancer in May 1999.

The Board notes that one of the residuals of the veteran's 
prostatectomy has been erectile dysfunction.  The veteran is 
assigned a separate noncompensable (0%) disability rating for 
this disorder.  He is also assigned special monthly 
compensation for this disability based on the loss of use of 
a creative organ.  The veteran has not disagreed with the 
assigned disability ratings for this separately rated 
manifestation of his service-connected disability.  

The veteran's prostate cancer is evaluated under criteria 
found at 38 C.F.R. § 4.115a-b.  Prostate cancer is rated 
under Diagnostic Code 7528 for malignant neoplasms of the 
genitourinary system.  "Following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure for malignancies of the genitourinary system, a 
rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no local reoccurrence or 
metastasis, rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant."  38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2006).

Renal dysfunction and voiding dysfunctions are rated under 
38 C.F.R. § 4.115a.  Disability ratings for renal dysfunction 
range from noncompensable (0%) to 100 percent.  They are 
based on criteria such as:  various laboratory finding; 
impairments to health such as edema or anorexia; and need for 
specific treatment such as dialysis.  There is no evidence of 
record that the veteran has any renal dysfunction resulting 
form his service connection prostate cancer and 
prostatectomy.  Accordingly, rating his residual disability 
under the criteria for renal dysfunction is not warranted.  

Voiding dysfunction is rated under three different rating 
criteria for urinary leakage, urinary frequency, or 
obstructed voiding.  Only the predominant area of dysfunction 
is considered for rating purposes.  38 C.F.R. § 4.115a 
(2006).

Urinary leakage contemplates continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence.  A 20 percent rating contemplates the wearing 
of absorbent materials which must be changed less than 2 
times per day.  A 40 percent rating contemplates the wearing 
of absorbent materials which must be changed 2 to 4 times per 
day.  A 60 percent rating contemplates the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  38 C.F.R. § 4.115a 
(2006).

Urinary frequency contemplate voiding intervals during the 
day or night.  A 10 percent rating contemplates daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night.  A 20 percent rating 
contemplates daytime voiding interval between one and two 
hours, or; awakening to void three to four times per night.  
Finally a 40 percent rating contemplates daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night.  38 C.F.R. § 4.115a (2006).

Obstructed voiding provides for a maximum disability rating 
of 30 percent for urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a (2006).

A.  Prior to December 6, 2004.

As noted above, the veteran was diagnosed with adenocarcinoma 
of the prostate (prostate cancer).  In June 1998, surgical 
removal of the prostate, prostatectomy, was conducted to 
treat the prostate cancer.  No recurrence of cancer has been 
indicated in any of the medical evidence of record.  The 
veteran filed his claim for service connection for prostate 
cancer in May 1999.

In March 2000 and July 2001, VA genitourinary examinations of 
the veteran were conducted.  The examination results from 
these two examinations are essentially identical; the veteran 
denied having any urinary symptoms.  He reported previously 
wearing pads, but that any incontinence or leakage had 
resolved and that he no longer required them.  

The preponderance of the evidence is against the assignment 
of a compensable disability rating for the veteran's service-
connected prostate cancer for the period of time prior to 
December 6, 2004.  The veteran's cancer surgery was conducted 
in June 1998, approximately 11 months prior to his filing a 
claim for service connection.  Accordingly, the criteria for 
assignment of a 100 percent rating for the first 6 months 
subsequent to surgery are not met.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2006).  Moreover, there was no 
objective medical evidence of any recurrence of cancer or 
voiding dysfunction which would have warranted the assignment 
of a compensable disability rating.  The veteran specifically 
reported an absence of any urinary symptoms on both the 2000 
and 2001 VA examinations.  Accordingly, a compensable 
disability rating for the period of time prior to December 6, 
2004 must be denied.  

B.  December 6, 2004 to April 1, 2006

In December 2004, the veteran submitted a written statement 
in which he indicated that he had urinary leakage which 
required the use of absorbent materials which he changed 2 to 
4 times a day.  

In February 2005, another VA examination of the veteran was 
conducted.  the veteran reported urinary frequency of needing 
to urinate 15 to 20 times a day.  He also reported leaked 
secondary to this urgency and the need to wear absorbent 
pads.  Based on the evidence in this examination report a 40 
percent disability rating was assigned based on the veteran's 
urinary frequency.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 40 percent for this 
period of time.  In order to warrant the next higher 
disability rating of 60 percent would require the used of 
absorbent materials which require changing more than 4 times 
a day.  This is not shown by the evidence of record, nor has 
the veteran asserted this.  Accordingly, a disability rating 
in excess of 40 percent for the period of time from December 
6, 2004 to April 1, 2006 must be denied.  

C.  Subsequent to April 1, 2006

In a January 2006 rating decision the RO reduced the 
veteran's disability rating to 20 percent.  This reduction 
was based upon the findings of an August 2005 VA 
genitourinary examination.  During this examination the 
veteran reported only occasional leakage which required the 
wearing of a pad which required changing less than twice a 
day.  However, the Board notes that there is no indication 
that the veteran's urinary frequency had changed from the 
prior examination.  The urinary frequency of going 15 times 
during the day meets the criteria for a 40 percent disability 
rating.  Accordingly, the evidence supports the assignment of 
a disability rating of 40 percent, based upon urinary 
frequency, for the period of time effective from April 1, 
2006.  However, the preponderance of the evidence is against 
the assignment of a disability rating in excess of 40 percent 
as there is no report of leakage meeting the 60 percent 
criteria.  

D.  Conclusion

Finally, in reaching the above decisions the Board has 
resolved all reasonable doubt in the veteran's favor.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

A compensable disability rating for the post-surgical 
residuals of treatment for prostate cancer for the period of 
time prior to December 6, 2004, is denied.

A disability rating in excess of 40 percent for the post-
surgical residuals of treatment for prostate cancer for the 
period of time from December 6, 2004 to April 1, 2006, is 
denied.

A disability rating of 40 percent, and not in excess thereof, 
is granted for the post-surgical residuals of treatment for 
prostate cancer, effective from April 1, 2006, subject to the 
law and regulations governing the payment of monetary awards.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


